  Case 3:20-cv-00031-DHB-BKE Document 16 Filed 09/08/20 Page 1 of 1




                                                                                 FILED
                      IN THE UNITED STATES DISTRICT COURT                 U.S. DISTRICT COURT
                                                                             AUGUSTA OlV.
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                        1 2020 SEP-8 P h23
                                   DUBLIN DIVISION
                                                                      :iEm
JABARI BEASLEY                               )                               SO.DiST.^FGA.
                                             )
              PlaintilT                      )
                                             )
       V.                                    )          CV 320-031
                                             )
CALVIN BURNS; DOUG MAYBIN;                   )
RON BIVINS; MOUNT VERNON                     )
POLICE DEPARTMENT; and                       )
MATHEW MALLORY,                              )
                                             )
              Del'endants.                   )


                                        ORDER




       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge’s Report and Recommendation, to which objections have been filed. (Doc. no. 14.)

Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge

as its opinion, DISMISSES Plaintiffs case for failure to state a claim upon which relief may

be granted, DISMISSES WITHOUT PREJUDICE any potential state law claims, and

CLOSES this civil action.


      SO ORDERED this              day of September, 2f)20, at Augusta, Gec^ia.




                                          UNITED STATES DISTRICT JUDGif
